November 5, 1935. The opinion of the Court was delivered by
The plaintiff alleges in his complaint that he was injured by the negligent, reckless and careless conduct of the defendant's agent, servant, or employee in the following manner: That plaintiff was driving the automobile of his employer, Dr. Houck, on the street in the City of Florence, S.C. in the rear of a large truck of the defendant, operated by its agent, servant, or employee; that the truck was stopped very abruptly, without giving any warning whatever, and in consequence the car driven by plaintiff ran into the rear of the truck, and plaintiff was injured. The jury rendered a verdict for plaintiff. There were motions for nonsuit, directed verdict, and new trial, all of which were denied.
The plaintiff introduced in evidence the ordinance of the City of Florence which requires that the driver of a motor vehicle shall give a signal with his hand before stopping his car or turning it.
The defendant now appeals mainly upon the ground that there was no evidence in support of the allegation that the driver of the truck did not give the signal required by the ordinance. He raises these questions for the first time in a motion for new trial. Rule 76 requires that they shall first be raised by motion for nonsuit or directed verdict, and failing that cannot be considered by this Court.
Hence the appeal must be dismissed and the judgment affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES CARTER, BAKER and FISHBURNE concur. *Page 119